Case 2:20-cv-02978-ODW-RAO Document 46 Filed 07/08/20 Page 1 of 10 Page ID #:759




  1                                                                                           O
                                                                                            JS-6
  2
  3
  4
  5
  6
  7
  8
                           United States District Court
  9
                           Central District of California
 10
 11   PILOT INC., a California corporation,       Case № 2:20-cv-02978-ODW (RAOx)
 12                       Plaintiff,
 13                                               ORDER GRANTING MOTION TO
            v.
                                                  COMPEL ARBITRATION [36] AND
 14   TYC BROTHER INDUSTRIAL CO.,                 DENYING MOTION FOR
 15   LTD. a Chinese corporation;                 PRELIMINARY INJUNCTION [26]
      GENERA CORPORATION, a
 16   California corporation; DAVID TANG,
      an individual; NGUYETT NGUYEN,
 17   an individual; ANDREA LIRA, an
      individual; and BEATRIZ ATKINSON,
 18   an individual,
 19                       Defendants.
 20
 21                                    I.   INTRODUCTION
 22         Plaintiff Pilot Inc. is a distributor of aftermarket automotive parts. Pilot was
 23   Defendants Genera Corporation and TYC Brother Industrial Co. LTD’s exclusive
 24   distributor in the United States for six specific retail customers. When Genera and
 25   TYC terminated the agreement with Pilot and began servicing the six retail customers
 26   directly, Pilot initiated this suit for misappropriation of trade secrets and other claims.
 27   Pilot moves for a mandatory preliminary injunction to prevent Defendants from using
 28   the misappropriated trade secrets to steal Pilot’s exclusive business. (Mot. Prelim. Inj.
Case 2:20-cv-02978-ODW-RAO Document 46 Filed 07/08/20 Page 2 of 10 Page ID #:760




  1   (“Mot. PI”), ECF No. 26.) TYC, Genera, David Tang, Nguyett Nguyen, Andrea Lira,
  2   and Beatriz Atkinson (collectively, “Defendants”) move to compel arbitration based
  3   on an arbitration clause in the parties’ distribution agreement. (Mot. to Compel (“Mot.
  4   Compel”), ECF No. 36.) The Court heard argument on the motions on June 22, 2020.
  5         For the reasons discussed below, the Court GRANTS Defendants’ Motion to
  6   Compel Arbitration of all claims (ECF No. 36) and DENIES Pilot’s Motion for
  7   Preliminary Injunction (ECF No. 26). The Court therefore DISMISSES the action.
  8                               II.      BACKGROUND
  9         Pilot is a distributor and supplier of aftermarket automotive replacement parts
 10   and accessories in the United States. (Compl. ¶ 19, ECF No. 1.) TYC is a Chinese
 11   conglomerate that manufactures, among other things, automotive replacement and
 12   aftermarket parts and accessories. (Compl. ¶¶ 6, 20.) Genera is a wholly-owned
 13   subsidiary of TYC and is TYC’s general agent in the United States. (Compl. ¶ 20.)
 14   Genera/TYC are considered the same for this action. (Compl. ¶ 20.)
 15         Pilot has been a distributor for Genera/TYC in the United States for certain
 16   national retail customers since 2004. (Compl. ¶ 21.) In 2017, Pilot and Genera/TYC
 17   entered into a written distribution agreement (the “2017 Distribution Agreement”)
 18   providing that Pilot would be Genera/TYC’s exclusive distributor to six specific
 19   retailers (“Retail Customers”) for three years, from the Effective Date of March 28,
 20   2017, through February 29, 2020.         (Compl. ¶ 26, Ex. C (“2017 Distribution
 21   Agreement”) § 1, ECF No. 1-3.) The exclusivity of the agreement was conditioned on
 22   Pilot meeting certain criteria during the term, including satisfying certain sales
 23   numbers, retaining a minimum of 80% of the Retail Customers from term to term, and
 24   not distributing products that directly compete with Genera/TYC’s products. (2017
 25   Distribution Agreement § 1.)      Pilot and Genera/TYC also executed a Mutual
 26   Confidentiality and Non-Disclosure Agreement (“NDA”) around the same time and
 27   incorporated its terms into the parties’ agreements.      (Compl. ¶ 29, Ex. E, ECF
 28   No. 1-5.)




                                                 2
Case 2:20-cv-02978-ODW-RAO Document 46 Filed 07/08/20 Page 3 of 10 Page ID #:761




  1         The 2017 Distribution Agreement includes an arbitration clause which states:
  2         Any dispute arising out of or in connection with this Agreement,
            including regarding its existence, validity or termination, shall be referred
  3
            to and finally resolved by arbitration administered by the Singapore
  4         International Arbitration Centre (“SIAC”) in accordance with the SIAC
  5
            Rules then in force, which rules are deemed to be incorporated by
            reference in this Agreement. The seat of the arbitration shall be Los
  6         Angeles, California, USA.
  7   (2017 Distribution Agreement § 10.)
  8         On July 19, 2019, Pilot and Genera/TYC executed a second agreement, to
  9   appoint Pilot as Genera/TYC’s exclusive distributor for an additional three-year term,
 10   from March 1, 2020, through February 28, 2023 (the “2020 Agreement”). (Compl.
 11   ¶ 26, Ex. D (“2020 Agreement”) §§ 1–2, ECF No. 1-4.)            Pilot asserts the 2020
 12   Agreement was to take effect on March 1, 2020. (Compl. ¶ 34.) The exclusivity of
 13   the 2020 Agreement was again conditioned on specified criteria. (2020 Agreement
 14   § 2.) Additionally, the 2020 Agreement states that it “constitutes the entire agreement
 15   among the parties, and supersedes all other agreements whether written and/or oral.”
 16   (2020 Agreement § 8.) The 2020 Agreement does not include an arbitration clause.
 17         On January 10, 2020, Genera/TYC terminated Pilot as its exclusive distributor.
 18   (Compl. ¶¶ 33–34.) Genera/TYC cited failure to meet the 2020 Agreement’s criteria
 19   as the reason. (Compl. ¶ 34.) Genera/TYC also contends Pilot had been breaching
 20   the 2017 Distribution Agreement throughout 2018 and 2019. (Mot. Compel 5.)
 21         Defendants David Tang, Nguyett Nguyen, Andrea Lira, and Beatriz Atkinson
 22   (“Individual Defendants”) are former Pilot employees that resigned from Pilot in
 23   September 2019 (Atkinson) and February 2020 (Tang, Nguyen, and Lira) and began
 24   working for Genera. (Compl. ¶ 38.) Pilot contends that Genera/TYC poached the
 25   Individual Defendants and solicited them to steal Pilot’s trade secrets and confidential
 26   information in an effort to take over Pilot’s exclusive business with the Retail
 27   Customers. (Compl. ¶ 37.)
 28




                                                 3
Case 2:20-cv-02978-ODW-RAO Document 46 Filed 07/08/20 Page 4 of 10 Page ID #:762




  1         Accordingly, on March 30, 2020, Pilot initiated this action against Defendants
  2   asserting the following eleven causes of action:
  3         (1)  Violation of the Defend Trade Secrets Act, 18 U.S.C. § 1831 et seq.,
  4              against all Defendants;
            (2) Violation of the California Uniform Trade Secrets Act, California Civil
  5              Code section 3426 et seq., against all Defendants;
  6         (3) Breach of the 2020 Agreement, against Genera/TYC;
            (4) Breach of the Implied Covenant of Good Faith and Fair Dealing, against
  7
                 Genera/TYC;
  8         (5) Intentional Interference with Prospective Economic Relations, against
  9
                 Genera/TYC;
            (6) Intentional Interference with Contractual Relations, against Genera/TYC;
 10         (7) Breach of Employee Agreements, against Individual Defendants;
 11         (8) Breach of Fiduciary Duty, against Tang;
            (9) Aiding and Abetting Breach of Fiduciary Duty, against Genera/TYC;
 12         (10) Civil Conspiracy, against all Defendants;
 13         (11) Violation of California Business and Professions Code section 17200 et
                 seq., against all Defendants.
 14
 15   (Compl. ¶¶ 42–125.) On May 7, 2020, Pilot moved for a mandatory preliminary
 16   injunction. (See Mot PI.) On May 18, 2020, Defendants moved to compel arbitration.
 17   (See Mot. Compel.) Both motions are fully briefed and the Court heard argument on
 18   June 22, 2020.
 19                                III.      DISCUSSION
 20         The Court first addresses Defendants’ Motion to Compel Arbitration before
 21   turning to Pilot’s Motion for Preliminary Injunction.
 22   A.    Motion to Compel Arbitration [36]
 23         The Federal Arbitration Act (“FAA”) governs contract disputes relating to
 24   arbitration where they affect interstate commerce. Allied-Bruce Terminix Cos. v.
 25   Dobson, 513 U.S. 265, 273–77 (1995). The FAA establishes “a liberal federal policy
 26   favoring arbitration agreements” and requires district courts to compel arbitration on
 27   all claims within the scope of the agreement. Epic Sys. Corp. v. Lewis, 138 S. Ct.
 28   1612, 1621 (2018) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,




                                                 4
Case 2:20-cv-02978-ODW-RAO Document 46 Filed 07/08/20 Page 5 of 10 Page ID #:763




  1   460 U.S. 1, 24 (1983)); Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985).
  2   The federal policy favoring arbitration “applies with special force in the field of
  3   international commerce.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
  4   473 U.S. 614, 631 (1985). However, “arbitration is a matter of contract and a party
  5   cannot be required to submit to arbitration any dispute which he has not agreed so to
  6   submit.” AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986).
  7         In deciding whether to compel arbitration, a court’s inquiry is generally limited
  8   to “two ‘gateway’ issues: (1) whether there is an agreement to arbitrate between the
  9   parties; and (2) whether the agreement covers the dispute.” Brennan v. Opus Bank,
 10   796 F.3d 1125, 1130 (9th Cir. 2015) (citing Howsam v. Dean Witter Reynolds, Inc.,
 11   537 U.S. 79, 84 (2002)). “If the response is affirmative on both counts, then the Act
 12   requires the court to enforce the arbitration agreement in accordance with its terms.”
 13   Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000).
 14   “[I]n deciding whether the parties have agreed to submit a particular grievance to
 15   arbitration, a court is not to rule on the potential merits of the underlying claims.”
 16   AT&T Techs., 475 U.S. at 649.
 17         Turning to the first question, Defendants contend the 2017 Distribution
 18   Agreement’s arbitration clause requires arbitration of all Pilot’s claims in this action
 19   and the 2020 Agreement merely extended the 2017 Distribution Agreement’s
 20   appointment term under modified conditions. (Mot. Compel 5–6, 14–18.) Pilot does
 21   not dispute that the 2017 Distribution Agreement contains a valid arbitration clause
 22   enforceable by all of the Defendants, or that the FAA applies to it. (Opp’n to Mot.
 23   Compel (“Opp’n Compel”) 4, ECF No. 38; Reply Mot. Compel (“Reply Compel”) 2,
 24   ECF No. 41.)     Rather, Pilot argues the 2020 Agreement superseded the 2017
 25   Distribution Agreement and does not incorporate the arbitration clause, meaning there
 26   is no agreement to arbitrate between the parties. (Opp’n Compel 3–4.)
 27         Much of the parties’ argument is smoke and mirrors. The simple fact is that
 28   Genera/TYC terminated the exclusive distributorship on January 10, 2020, before the




                                                 5
Case 2:20-cv-02978-ODW-RAO Document 46 Filed 07/08/20 Page 6 of 10 Page ID #:764




  1   2020 Agreement was to take effect on March 1, 2020. Pilot affirmed in briefing and
  2   again at oral argument that the 2020 Agreement was not to take effect until March 1,
  3   2020. Thus, because the 2020 Agreement never became effective, it could not have
  4   superseded the 2017 Distribution Agreement or its arbitration clause. That means the
  5   2017 Distribution Agreement was the operative agreement when this dispute arose.
  6   The parties do not dispute that the 2017 Distribution Agreement’s arbitration clause is
  7   valid and enforceable by all Defendants. Accordingly, the answer to the first question,
  8   whether there is an agreement to arbitrate between the parties, is affirmative.
  9         Turning to the second question, whether the agreement covers the dispute is
 10   typically a question for the Court, unless the parties clearly and unmistakably delegate
 11   that question to the arbitrator. AT&T Techs., 475 U.S. at 649; Brennan, 796 F.3d at
 12   1130 (“[T]hese gateway issues can be expressly delegated to the arbitrator where the
 13   parties clearly and unmistakably provide otherwise.” (internal quotation marks
 14   omitted)).   The parties spill much ink regarding whether the 2017 Distribution
 15   Agreement’s arbitration clause covers the present dispute. However, it is ultimately of
 16   no moment because, as Defendants correctly assert, the parties clearly and
 17   unmistakably delegate questions of arbitrability to the arbitrator. (Mot. Compel 20.)
 18         The Ninth Circuit has found express incorporation of an arbitral body’s rules
 19   may delegate arbitrability to the arbitrator. Brennan, 796 F.3d at 1130. In Brennan,
 20   the parties incorporated the AAA arbitration rules, which included a rule providing
 21   that the “arbitrator shall have the power to rule on his or her own jurisdiction,
 22   including any objections with respect to the . . . validity of the arbitration agreement.”
 23   Id. (alteration in original). The Ninth Circuit held this language constituted “clear and
 24   unmistakable evidence that contracting parties agreed to arbitrate arbitrability.” Id.
 25         The parties here expressly incorporate the SIAC Rules into the 2017
 26   Distribution Agreement. (Mot. Compel 20; see 2017 Distribution Agreement § 10.)
 27   In language nearly identical to the AAA rule in Brennan, SIAC Rule 28.2 states: “The
 28   Tribunal shall have the power to rule on its own jurisdiction, including any objections




                                                  6
Case 2:20-cv-02978-ODW-RAO Document 46 Filed 07/08/20 Page 7 of 10 Page ID #:765




  1   with respect to the existence, validity or scope of the arbitration agreement.” (Defs.’
  2   Req. for Judicial Notice (“RJN”) Ex. G (“SIAC Rules”), ECF No. 36-4.)1 Thus, as in
  3   Brennan, the parties’ incorporation of the SIAC Rules into the 2017 Distribution
  4   Agreement clearly and unmistakably delegates arbitrability to the arbitrator.
  5   Accordingly, the second question is for the arbitrator.
  6         A valid and enforceable agreement to arbitrate exists between the parties and
  7   they delegated questions of arbitrability to the arbitrator. Accordingly, the Court must
  8   enforce the arbitration agreement in accordance with its terms and compel arbitration.
  9   The Court therefore GRANTS Defendants’ motion and compels arbitration of all
 10   Pilot’s claims.
 11   B.    Motion for Preliminary Injunction [26]
 12         Turning to Pilot’s Motion for Preliminary Injunction, Pilot seeks a mandatory
 13   preliminary injunction ordering extensive relief. (See Mot. PI.) The injunction Pilot
 14   seeks spans five pages and incorporates numerous pages of additional information
 15   from two declarations. (See Proposed Order on Mot. PI, ECF No. 26-5.) In brief,
 16   Pilot seeks an order that Defendants and any entity acting in concert with Defendants
 17   (i) return to Pilot its confidential information; (ii) certify that they have returned it all
 18   and identify any third parties with whom Defendants shared information; (iii) turn
 19   over to Pilot all data and every email and business account, computer, server, and
 20   other IT equipment in use at Genera/TYC and by the Individual Defendants, for an
 21   independent digital forensic expert to examine, identify, and remove Pilot’s
 22   confidential information; (iv) be enjoined from using Pilot’s confidential information
 23   and from doing business with the six Retail Customers with the use of Pilot’s
 24   confidential information; (v) enjoining Individual Defendants from violating the
 25   confidentiality provisions of alleged employee agreements; and (vi) serve copies of
 26
 27
      1
 28    The Court GRANTS Defendants’ RJN as SIAC Rules are properly subject to judicial notice. See
      Golden Temple of Or., LLC v. Puri, 774 F. App’x 1044, 1045 n.2 (9th Cir. 2019).



                                                    7
Case 2:20-cv-02978-ODW-RAO Document 46 Filed 07/08/20 Page 8 of 10 Page ID #:766




  1   the injunction order on the Retail Customers and other third parties. (See Proposed
  2   Order on Mot. PI.)
  3         As a preliminary issue, Defendants contend the Court may not grant the
  4   injunctive relief Pilot seeks once it compels arbitration because the SIAC is authorized
  5   to grant equivalent relief. (Mot. Compel 18 (citing Simula Inc. v. Autoliv, Inc., 175
  6   F.3d 716, 726 (9th Cir. 1999)).) Defendants are mistaken.
  7         It is true that the Ninth Circuit stated in Simula that “it would [be] inappropriate
  8   for the district court to grant preliminary injunctive relief” where all claims were
  9   subject to arbitration and the arbitral tribunal was authorized to grant equivalent relief.
 10   Simula, 175 F. 3d at 726. However, the Ninth Circuit subsequently clarified that a
 11   court has the authority to grant interim injunctive relief on arbitrable claims, even
 12   where it has compelled arbitration, “if interim relief is necessary to preserve the status
 13   quo and the meaningfulness of the arbitration process.” Toyo Tire Holdings of Am.
 14   Inc. v. Cont’l Tire N. Am., Inc., 609 F.3d 975, 981, 982 (9th Cir. 2010) (holding that
 15   the district court erred by finding as a matter of law that it lacked the power to grant
 16   injunctive relief).   Nothing in Simula prevents a court from granting an interim
 17   injunction to preserve the status quo until the arbitral panel can consider a similar
 18   application. Id. at 981 (finding this holding consistent with Simula). Further, the
 19   parties here expressly agreed to allow either party to seek judicial interim injunctive
 20   relief “to preserve the status quo during the arbitration process.” (2017 Distribution
 21   Agreement § 11.) And SIAC Rule 30.3, incorporated by reference, provides that such
 22   a request “is not incompatible with these Rules.” (SIAC Rule 30.3.) Thus, the Court
 23   may consider Pilot’s request to the extent interim relief will “preserve the status quo.”
 24   Toyo Tire, 609 F.3d at 981; (2017 Distribution Agreement § 11.)
 25         However, Pilot’s requested injunction is extensive and goes far beyond merely
 26   preserving the status quo. Although a prohibitory injunction may preserve the status
 27   quo by ordering a party to refrain from certain acts, a mandatory injunction reaches
 28   beyond the status quo and orders a party to act. See Hernandez v. Sessions, 872 F.3d




                                                   8
Case 2:20-cv-02978-ODW-RAO Document 46 Filed 07/08/20 Page 9 of 10 Page ID #:767




  1   976, 998–99 (9th Cir. 2017); Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir.
  2   2015) (noting that mandatory injunctions are “particularly disfavored”).
  3         Pilot seeks a mandatory injunction ordering Defendants to act, including, for
  4   example, that Genera/TYC and Individual Defendants give to Pilot all data, every
  5   email and business account, and every computer, server, and other IT equipment. (See
  6   Proposed Order on Mot. PI.) Far from preserving the status quo, the requested
  7   injunction would instead radically alter the parties’ relationship by giving Pilot access
  8   to all of Genera/TYC and Individual Defendants’ data, accounts, and equipment.
  9   Pilot’s injunction would cripple Genera/TYC’s operations.        It would also require
 10   extensive Court oversight. The scope of Pilot’s requested injunction is extreme,
 11   invasive, and overbroad, and not designed to “preserve the status quo.”
 12         As Pilot’s requested injunction goes well beyond preserving the status quo, the
 13   Court DENIES Pilot’s Motion for Preliminary Injunction.
 14   C.    Stay or Dismiss
 15         Defendants contend that, once the Court compels arbitration of Pilot’s claims, it
 16   should dismiss this action with prejudice. (Mot. Compel 25.) Pilot argues the Court
 17   should instead stay the litigation. (Opp’n Compel 12.)
 18         In the Ninth Circuit, the district court has discretion to dismiss a party’s
 19   complaint where the court finds all claims subject to arbitration.            See, e.g.,
 20   Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074 (9th Cir. 2014)
 21   (affirming dismissal of action without prejudice where “all of the claims raised in the
 22   action are subject to arbitration”).    As the Court compels all Pilot’s claims to
 23   arbitration and denies Pilot’s request for interim injunctive relief, the Court, in its
 24   discretion, DISMISSES this action without prejudice.
 25
 26
 27
 28




                                                  9
Case 2:20-cv-02978-ODW-RAO Document 46 Filed 07/08/20 Page 10 of 10 Page ID #:768




  1                                IV.     CONCLUSION
  2        For the reasons above, the Court GRANTS Defendants’ Motion to Compel
  3   Arbitration (ECF No. 36) and DENIES Pilot’s Motion for Preliminary Injunction
  4   (ECF No. 26). The Court DISMISSES this action without prejudice.
  5
  6        IT IS SO ORDERED.
  7
  8        July 8, 2020
  9                                      ____________________________________
 10                                               OTIS D. WRIGHT, II
                                          UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                              10
